Citation Nr: 1741358	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-36 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating greater than 10 percent for right ulnar neuritis.

2. Entitlement to a rating greater than 10 percent for left ulnar neuritis with carpal tunnel syndrome status post ulnar nerve transposition surgery.

3. Entitlement to a rating greater than 40 percent for chronic lumbosacral back strain with degenerative joint disease, degenerative disc disease L4-5 and LS-S1 and deformity of the facets bilaterally at L4-5.

4. Entitlement to a total disability rating dated on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Decatur, Georgia respectively.  The RO in Atlanta, Georgia, currently has jurisdiction over the case.

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2015.  A transcript is of record. 

In April 2015, the Board remanded this issue for further development, including for additional treatment records as well as the provision of a VA examination.  That development having been completed, the case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran did not appear for a scheduled VA examination in connection with these claims.  In a February 2017 statement (VA Form 21-4138), he wrote that he did not receive notice of the examination.  The claims file contains no documentation showing that the Veteran was notified of the date, time, and place of the examination.  A Compensation and Pension Exam Inquiry data sheet reflects that Veterans Benefits Administration and the Veterans Health Administration had different addresses for the Veteran.  It thus may be that the notice was sent to the wrong address.  The Board cannot make this determination absent any documentation of such notice in the record.  Under these circumstances, the Veteran should be afforded another opportunity to appear for a VA examination.  In this regard, as discussed in the Board's April 2015 remand, there is evidence of worsening of the Veteran's disabilities since the last VA examinations were performed, thus warranting new examinations. 

Accordingly, the case is REMANDED for the following action:

1. Add to the file any outstanding VA treatment records dated since January 2017. 

2. Schedule the Veteran for VA spine and neurological examinations to assess the current severity of his service-connected lumbosacral spine disability and bilateral ulnar neuritis.  

The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.  If the Veteran does not appear for the examination, documentation showing that the Veteran was properly notified of the date, time, and location of the examination must be added to the claims file. 

3. Schedule the Veteran for an appropriate VA examination to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided.

4. Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




